DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida JP2004096608A (hereinafter Yoshida; provided machine translation relied upon for the parenthetical citations presented below).
Regarding Claim 1, Yoshida teaches a communication network system configured to distribute information to a plurality of terminals inside a closed space (transmits and receives a wireless signal to and from indoor wireless devices in each room of a building, for example a rental house; Abst.; Par. 1; Par. 43; see Fig. 5 and Fig. 6), the communication network system comprising: a network server (WWW server, Par. 23); and a plurality of lighting fixtures (wireless device 5 functioning as a lighting fixture, Par. 25; Par. 34; Par. 39; Fig. 1, 2, 4, 5, and 6; a separate wireless device 5 is provided in each room [i.e. “a plurality”] and may be connected to each other to form an indoor network, Abst.; Par. 12; Par. 14-15; Par. 18; Par. 26; Par. 34; Par. 40; Par. 41) that each comprise an antenna (antenna 4, Fig. 1-6; Par. 15-16; Par. 22; Par. 27-43) configured to transmit and receive microwave band communication signals to and from the terminals (microwave band radio signal, Par. 22).
Yoshida does not explicitly teach the use of millimeter-wave- band signals. However, Yoshida does teach the use of microwave band signals. Additionally, it is held that in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the present case, the range of frequencies covered by the microwave band includes frequencies in both the ultra high frequency band and the millimeter wave band. As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yoshida to employ signals in the millimeter wave band, because frequencies of the millimeter wave band overlap or lie within the range of frequencies disclosed by the prior art (microwave band).
Regarding Claim 2, Yoshida as modified above teaches the communication network system according to Claim 1, wherein the lighting fixtures are embedded in a floor of an aisle, a ceiling, or a wall of the closed space (ceiling, see Fig. 1-6; Par. 22; Par. 24; Par. 37).
Regarding Claim 13, Yoshida as modified above teaches the communication network system according to Claim 1, wherein the lighting fixtures are configured to transmit and receive optical communication signals to and from the network server via optical fibers (The wireless client device emits a radio wave including a packet using a predetermined broadcasting address at the permitted frequency. The relay wireless device receives this and distributes the packet to the Ethernet. There are various methods for connecting the Ethernet and the Internet, such as an optical fiber, Par. 23).
Regarding Claim 18, Yoshida teaches a lighting fixture (wireless device 5 functioning as a lighting fixture, Par. 25; Par. 34; Par. 39; Fig. 1, 2, 4, 5, and 6) comprising: a light-emitting element (illumination lamp 3, Fig. 1, 2, 4, 5, and 6; Abst.; Par. 13; Par. 15; Par. 22; Par. 24; Par. 26; Par. 40); a cover that allows light emitted by the light-emitting element to pass therethrough (illumination cover 2, Fig. 1, 2, 4, 5, and 6; Abst.; Par. 13; Par. 15; Par. 22; Par. 24; Par. 31; Par. 40); a plurality of antennas (embodiment having two antennas 4 and 4a shown in Fig. 5, Par. 36; Par. 15-16; Par. 22; Par. 27-43), each antenna having a radiating surface that faces the cover (Par. 16; Par. 27; Par. 24; Par. 31; Par. 40) and that is configured to transmit and receive microwave band communication signals to and from a terminal (transmits and receives a wireless signal to and from an indoor wireless devices in each room of a building, for example a rental house; Abst.; Par. 1; Par. 43; see Fig. 5 and Fig. 6; microwave band radio signal, Par. 22); and a base to which the cover is fixed (mounting surface 1, see Fig. 1-6; Par. 22; Par. 24; Par. 37).
Yoshida does not explicitly teach the use of millimeter-wave- band signals. However, Yoshida does teach the use of microwave band signals. Additionally, it is held that in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the present case, the range of frequencies covered by the microwave band includes frequencies in both the ultra high frequency band and the millimeter wave band. As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yoshida to employ signals in the millimeter wave band, because frequencies of the millimeter wave band overlap or lie within the range of frequencies disclosed by the prior art (microwave band).
Regarding Claim 19, Yoshida as modified above teaches the lighting fixture according to Claim 18, further comprising: an optical cable connector configured to transmit and receive optical communication signals to and from a network server (WWW server, Par. 23; The wireless client device emits a radio wave including a packet using a predetermined broadcasting address at the permitted frequency. The relay wireless device receives this and distributes the packet to the Ethernet. There are various methods for connecting the Ethernet and the Internet, such as an optical fiber, Par. 23), the network server being configured to distribute information to a plurality of terminals (transmits and receives a wireless signal to and from indoor wireless devices in each room of a building, for example a rental house; Abst.; Par. 1; Par. 43; see Fig. 5 and Fig. 6), the plurality of terminals being configured to transmit and receive millimeter-wave-band communication signals to and from the plurality of antennas (Par. 15-16; Par. 22; Par. 27-43; modified to use millimeter wave band signals as discussed above in the rejection of claim 18).

Claim(s) 3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Margis US 2009/0081947 A1 (hereinafter Margis).
Regarding Claim 3, Yoshida as modified above teaches the communication network system according to Claim 1.
Yoshida does not teach wherein the lighting fixtures are in or on lower halves of side surfaces of seats in the closed space. However, Margis teaches a communication network system configured to transmit millimeter wave band communication signals (Abst.; Par. 36) wherein a wireless access points are in or on side surfaces of seats in the closed space (seatback 386 in vehicle cabin, Fig. 4a and 4b; Par. 47), because this allows passengers who are traveling aboard a vehicle to enjoy personally-selected viewing content during travel (Par. 47). Additionally, it is held that claims which read on the prior art except with regard to the position of a claimed element are unpatentable because shifting the position of the element would not have modified the operation of the device. The particular placement of a claimed element is an obvious matter of design choice. In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yoshida such that the lighting fixtures are in or on lower halves of side surfaces of seats in the closed space, because this allows passengers who are traveling aboard a vehicle to enjoy personally-selected viewing content during travel, and because positioning the devices on the lower halves of the seats would not have modified the operation of the device and is therefore an obvious matter of design choice.
Regarding Claim 7, Yoshida as modified above teaches the communication network system according to Claim 1.
Yoshida does not teach wherein the lighting fixtures are emergency lights or cabin lights in the closed space. However, Margis teaches a communication network system configured to transmit millimeter wave band communication signals (Abst.; Par. 36) wherein a wireless access points are cabin devices in the closed space (access point 368 is located on any suitable cabin surface in a vehicle, Fig. 4a and 4b; Par. 47), because this allows passengers who are traveling aboard a vehicle to enjoy personally-selected viewing content during travel (Par. 47).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yoshida such that the lighting fixtures are emergency lights or cabin lights in the closed space, because this allows passengers who are traveling aboard a vehicle to enjoy personally-selected viewing content during travel.
Regarding Claim 8, Yoshida as modified above teaches the communication network system according to Claim 1.
Yoshida does not teach wherein the closed space is an internal space of a fuselage of a passenger plane or a hull of a passenger ship. However, Margis teaches a communication network system configured to transmit millimeter wave band communication signals (Abst.; Par. 36) wherein a wireless access points are deployed in a fuselage of a passenger plane or a hull of a passenger ship (Fig. 2A-B; Fig. 4A-B; Abst.; Par. 3; PAr. 24; Par. 47), because this allows passengers who are traveling aboard a vehicle to enjoy personally-selected viewing content during travel (Par. 47).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yoshida such that the closed space is an internal space of a fuselage of a passenger plane or a hull of a passenger ship, because this allows passengers who are traveling aboard a vehicle to enjoy personally-selected viewing content during travel.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Margis and Agrawai et al. US 2018/0076891 A1 (Agrawai).
Regarding Claim 4, Yoshida as modified above teaches the communication network system according to Claim 1.
Yoshida does not teach wherein the lighting fixtures are in or on shelves that are above seats in the closed space. However, Margis teaches a communication network system configured to transmit millimeter wave band communication signals (Abst.; Par. 36) wherein a wireless access points are positioned above seats in the closed space (The access point 368 is located proximally to an associated passenger seat 382 and can be provided at any suitable cabin surface, such as a seatback 386, wall 396, ceiling, and/or bulkhead, Par. 47; Fig. 4a and 4b), because this allows passengers who are traveling aboard a vehicle to enjoy personally-selected viewing content during travel (Par. 47). Additionally, Agrawai teaches lighting fixtures for transmitting communication signals (Abst.; Fig. 1) and teaches that the lighting fixtures may be placed in or on shelves (Par. 25), because this allows the device to be moved around and “temporarily” fixed in place, rather than “permanently” fixed in place (Par. 25).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yoshida such that the lighting fixtures are in or on shelves that are above seats in the closed space, because this allows passengers who are traveling aboard a vehicle to enjoy personally-selected viewing content during travel, and because this allows the device to be moved around and “temporarily” fixed in place, rather than “permanently” fixed in place.

Claim(s) 9-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Shirakata et al. US 2018/0027389 A1 (hereinafter Shirakata).
Regarding Claim 9, Yoshida as modified above teaches the communication network system according to Claim 1.
Yoshida does not teach a repeater comprising an antenna configured to transmit and receive millimeter-wave-band communication signals to and from the terminals. However, Shirakata teaches a communication network system employing millimeter wave band signals (Abst.; Par. 4; Par. 7; Par. 27; Par. 125; Par. 129; Fig. 6 and Fig. 7) comprising a repeater (delivery server 101, Fig. 6 and Fig. 7) comprising an antenna (antennas 1012 and 1013, Fig. 6 and Fig. 7) configured to transmit and receive millimeter-wave-band communication signals to and from the terminals (transmits and receives millimeter wave signals to and from client devices 102, Fig. 7 and Fig. 7; Par. 79 - 92), because this allows multi-hop communication to be employed when a client terminal cannot be reached directly (Par. 79 - 92).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yoshida to include a repeater comprising an antenna configured to transmit and receive millimeter-wave-band communication signals to and from the terminals, because this allows multi-hop communication to be employed when a client terminal cannot be reached directly.
Regarding Claim 10, Yoshida as modified by Shirakata teaches the communication network system according to Claim 9, wherein the repeater is embedded in a floor, a ceiling, or a wall of an aisle of the closed space (Yoshida, relay devices mounted to ceiling, see Fig. 1-6; Par. 22; Par. 24; Par. 37).
Regarding Claim 16, Yoshida as modified by Shirakata teaches the communication network system according to Claim 9, wherein the repeater is configured to transmit and receive optical communication signals to and from the network server via optical fiber (Yoshida, The wireless client device emits a radio wave including a packet using a predetermined broadcasting address at the permitted frequency. The relay wireless device receives this and distributes the packet to the Ethernet. There are various methods for connecting the Ethernet and the Internet, such as an optical fiber, Par. 23).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as modified by Shirakata, and further in view of Margis.
Regarding Claim 11, Yoshida as modified by Shirakata teaches the communication network system according to Claim 9.
Yoshida as modified by Shirakata does not teach wherein the repeater is in or on a lower half of a side surface of a seat in the closed space. However, Margis teaches a communication network system configured to transmit millimeter wave band communication signals (Abst.; Par. 36) wherein a wireless access points are in or on side surfaces of seats in the closed space (seatback 386 in vehicle cabin, Fig. 4a and 4b; Par. 47), because this allows passengers who are traveling aboard a vehicle to enjoy personally-selected viewing content during travel (Par. 47). Additionally, it is held that claims which read on the prior art except with regard to the position of a claimed element are unpatentable because shifting the position of the element would not have modified the operation of the device. The particular placement of a claimed element is an obvious matter of design choice. In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Yoshida as modified by Shirakata such that the repeater is in or on a lower half of a side surface of a seat in the closed space, because this allows passengers who are traveling aboard a vehicle to enjoy personally-selected viewing content during travel, and because positioning the devices on the lower halves of the seats would not have modified the operation of the device and is therefore an obvious matter of design choice.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as modified by Shirakata, and further in view of Margis and Agrawai.
Regarding Claim 12, Yoshida as modified by Shirakata teaches the communication network system according to Claim 9.
Yoshida as modified by Shirakata does not teach wherein the repeater is in or on a shelf that is above a seat in the closed space. However, Margis teaches a communication network system configured to transmit millimeter wave band communication signals (Abst.; Par. 36) wherein a wireless access points are positioned above seats in the closed space (The access point 368 is located proximally to an associated passenger seat 382 and can be provided at any suitable cabin surface, such as a seatback 386, wall 396, ceiling, and/or bulkhead, Par. 47; Fig. 4a and 4b), because this allows passengers who are traveling aboard a vehicle to enjoy personally-selected viewing content during travel (Par. 47). Additionally, Agrawai teaches lighting fixtures for transmitting communication signals (Abst.; Fig. 1) and teaches that the lighting fixtures may be placed in or on shelves (Par. 25), because this allows the device to be moved around and “temporarily” fixed in place, rather than “permanently” fixed in place (Par. 25).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Yoshida as modified by Shirakata such that the repeater is in or on a shelf that is above a seat in the closed space, because this allows passengers who are traveling aboard a vehicle to enjoy personally-selected viewing content during travel, and because this allows the device to be moved around and “temporarily” fixed in place, rather than “permanently” fixed in place.

Claim(s) 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Shirakata and Lou et al. US 2018/0206161 A1 (hereinafter Lou).
Regarding Claim 14, Yoshida as modified above teaches the communication network system according to Claim 1.
Yoshida does not teach wherein the lighting fixtures are configured to transmit and receive millimeter-wave-band communication signals to and from the network server in a frequency band that is different than the millimeter-wave-band communication signals transmitted to and received from the terminals. However, Shirakata teaches a communication network system employing millimeter wave band signals (Abst.; Par. 4; Par. 7; Par. 27; Par. 125; Par. 129; Fig. 6 and Fig. 7) wherein a wireless delivery device (delivery server 101, Fig. 6 and Fig. 7) is configured to transmit and receive millimeter-wave-band communication signals to and from the network server (edge server 601, Fig. 6 and Fig. 7; Par. 79 - 92), because this allows multi-hop communication to be employed when a client terminal cannot be reached directly (Par. 79 - 92). Additionally, Lou teaches that it is standard in wireless communications, including millimeter wave communications, to have frequency separation between uplink and downlink pass bands to avoid transmitter-to-receiver interference (Par. 3; Par. 22; Claim 16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yoshida such that the lighting fixtures are configured to transmit and receive millimeter-wave-band communication signals to and from the network server in a frequency band that is different than the millimeter-wave-band communication signals transmitted to and received from the terminals, because this allows multi-hop communication to be employed when a client terminal cannot be reached directly, and because it is standard in wireless communications, including millimeter wave communications, to have frequency separation between uplink and downlink pass bands to avoid transmitter-to-receiver interference.
Regarding Claim 15, Yoshida as modified by Shirakata and Lou teaches the communication network system according to Claim 14. Additionally, Shirakata teaches wherein at least one wireless delivery device has a repeater function and is further configured to relay millimeter-wave-band communication to and from the network server (delivery server 101 relays millimeter wave signals between client devices 102 and edge server 601, Fig. 7 and Fig. 7; Par. 79 - 92), because this allows multi-hop communication to be employed when a client terminal cannot be reached directly (Par. 79 - 92).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Yoshida as modified by Shirakata and Lou such that at least one of the lighting fixtures has a repeater function and is further configured to relay millimeter-wave-band communication to and from the network server, because this allows multi-hop communication to be employed when a client terminal cannot be reached directly.
Regarding Claim 17, Yoshida as modified by Shirakata teaches the communication network system according to Claim 9, wherein the repeater is configured to transmit and receive millimeter-wave-band communication signals to and from the network server (Shirakata, delivery server 101 relays millimeter wave signals between client devices 102 and edge server 601, Fig. 7 and Fig. 7; Par. 79 - 92).
Yoshida as modified by Shirakata does not teach a frequency band that is different than the millimeter-wave-band communication signals transmitted to and received from the terminals. However, Lou teaches that it is standard in wireless communications, including millimeter wave communications, to have frequency separation between uplink and downlink pass bands to avoid transmitter-to-receiver interference (Par. 3; Par. 22; Claim 16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Yoshida as modified by Shirakata to employ a frequency band that is different than the millimeter-wave-band communication signals transmitted to and received from the terminals, because it is standard in wireless communications, including millimeter wave communications, to have frequency separation between uplink and downlink pass bands to avoid transmitter-to-receiver interference.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Shirakata, Ishikawa et al. US 6052087 (hereinafter Ishikawa), and Lou.
Regarding Claim 20, Yoshida as modified above teaches the lighting fixture according to Claim 18, further comprising: the network server being configured to distribute information to a plurality of terminals (WWW server distributes signals to and from indoor wireless devices in each room of a building, for example a rental house; Abst.; Par. 1; Par. 23; Par. 43; see Fig. 5 and Fig. 6), or to and from another lighting fixture (signals from WWW server distributed by wireless devices 5 [i.e. lighting fixtures]; a separate wireless device 5 is provided in each room and may be connected to each other to form an indoor network, Abst.; Par. 12; Par. 14-15; Par. 18; Par. 23 Par. 26; Par. 34; Par. 40; Par. 41).
Yoshida does not teach a waveguide antenna or a horn antenna configured to transmit and receive millimeter-wave-band communication signals to and from the network server; or a frequency band that is different than the millimeter-wave- band communication signals transmitted to and received from the terminal. However, Shirakata teaches a communication network system employing millimeter wave band signals (Abst.; Par. 4; Par. 7; Par. 27; Par. 125; Par. 129; Fig. 6 and Fig. 7) wherein a wireless delivery device (delivery server 101, Fig. 6 and Fig. 7) comprises an antenna configured to transmit and receive millimeter-wave-band communication signals to and from the network server (antennas 1012 and 1013, Fig. 6 and Fig. 7; delivery server 101 relays millimeter wave signals between client devices 102 and edge server 601, Fig. 7 and Fig. 7; Par. 79 - 92, may employ millimeter wave band for transmission, Abst.; Par. 4; Par. 7; Par. 27; Par. 125; Par. 129; Fig. 6 and Fig. 7), because this allows multi-hop communication to be employed when a client terminal cannot be reached directly (Par. 79 - 92). Additionally, Ishikawa teaches that typical antennas for use in the millimeter-wave range include waveguide horn antennas (Col. 1, lines 9-22). Similarly, Lou teaches that it is standard in wireless communications, including millimeter wave communications, to have frequency separation between uplink and downlink pass bands to avoid transmitter-to-receiver interference (Par. 3; Par. 22; Claim 16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yoshida to include a waveguide antenna or a horn antenna configured to transmit and receive millimeter-wave-band communication signals to and from the network server; and a frequency band that is different than the millimeter-wave- band communication signals transmitted to and received from the terminal, because this allows multi-hop communication to be employed when a client terminal cannot be reached directly. Additionally, typical antennas for use in the millimeter-wave range include waveguide horn antennas and it is standard in wireless communications, including millimeter wave communications, to have frequency separation between uplink and downlink pass bands to avoid transmitter-to-receiver interference.

Allowable Subject Matter
Claims 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636